EXHIBIT 10.1


AMENDMENT AND RESTATEMENT OF THE
EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN
DON TRACY AND MGP INGREDIENTS, INC.


WHEREAS, MGP Ingredients, Inc. (“Company”) previously entered into that certain
Executive Employment Agreement with Don Tracy (“Executive”) effective as of the
8th day of August, 2013 (“Prior Agreement”);


WHEREAS, the Company and the Executive reserved the right to amend the Prior
Agreement pursuant to Section 10.3 thereof;


WHEREAS, the Company recently terminated the employment of Tim Newkirk, who had
served as Chief Executive Officer of the Company;


WHEREAS, the Company desires to appoint the Executive as the Interim Co-Chief
Executive Officer of the Company until a permanent Chief Executive Officer of
the Company is appointed; and


WHEREAS, the Company desires to modify certain other provisions in the Prior
Agreement.


NOW, THEREFORE, effective the seventeenth (17th) day of December, 2013, the
Prior Agreement is amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------



AMENDED AND RESTATED
MGP INGREDIENTS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of December
17, 2013 by and between MGP Ingredients, Inc. (“Company”) and Don Tracy
(“Executive”).
WHEREAS, Executive desires to serve as the Interim Co-Chief Executive Officer of
the Company and in exchange for the protection and other consideration set forth
in this Agreement, is willing to give the Company, under certain circumstances,
his covenant not to compete, and the Company desires to so employ Executive.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:
ARTICLE I
Definitions
1.1    Definitions. As used herein, the following terms shall have the following
meanings.
(a)
“Board” means the board of directors of the Company.

(b)
“Cause” means (i) conviction of Executive by a court of competent jurisdiction
of a felony; (ii) engaging by Executive in willful fraud in connection with his
performance of the business of Company; or (iii) Employee’s failure to cooperate
in good faith with any internal, governmental, or regulatory investigation
involving or in any way related to the Company or its operations.

(c)
“Change in Control” means any of the following:

a.
The closing of an acquisition by any person, entity or “group” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (“Exchange Act”) of Beneficial Ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of at least 50% of the then
outstanding shares of common stock of the Company or 50% of the then outstanding
shares of preferred stock of the Company;

b.
Individuals who, as of July 15, 2013 (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to July 15, 2013 whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors comprising the Incumbent Board (other than an election
or nomination of an individual whose initial assumption of office occurs either
eight months prior to or eight months following an actual or threatened election
contest relating to the election of the directors of the Company), shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board;


    
2





--------------------------------------------------------------------------------





c.
Approval by the Company of a reorganization, merger, consolidation, in each
case, pursuant to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own collectively as a group more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged, or consolidated company’s then outstanding voting
securities; or

d.
The liquidation or dissolution of the Company or of the Company’s approval of
the sale of more than 50% of the assets of the Company over no greater than an
18 month period measured as of the effective date of the first such sale.

(d)
“Code” means the Internal Revenue Code of 1986, as amended.

(e)
“Confidential Information” shall mean all confidential information:

(i) of the Company, or
(ii) which is learned or acquired by the Company from others with whom the
Company has a business relationship in which, and as a result of which, similar
information is revealed to the Company,
Confidential Information shall also include all such confidential information,
whether patentable or not, which is of a confidential, trade secret and/or
proprietary character and which is either developed by Executive (alone or with
others) or to which Executive shall have had access during the Employment Period
as defined herein. Confidential Information shall include (among other things)
all confidential data, designs, plans, notes, memoranda, work sheets, formulas,
processes, and Customer and supplier lists. The term Confidential Information
shall be interpreted to the broadest extent possible under Kansas law as well as
the Kansas Trade Secrets Act, and shall be deemed to encompass, without
limitation, all (i) trade secrets and intellectual property, (ii) information
concerning products/services and the development, manufacturing, marketing,
distribution and pricing of products/services; (iii) information concerning
customers, customers, customer lists and suppliers; (iv) credit and financial
data concerning the Company and its customers and suppliers.
(f)
“Good Reason” means (i) a material reduction of Executive’s Base Salary or
annual cash bonus opportunity; (ii) a requirement that Executive provide
services to the Company at a location more than 60 miles from Atchison, Kansas,
(iii) a material reduction in Executive’s authority, duties, or
responsibilities; or (iv) any other action or inaction that constitutes a
material breach by the Company of this Agreement. Notwithstanding the foregoing,
Good Reason shall not be deemed to exist unless, (i) the Executive notifies the
Company in writing of the condition allegedly giving rise to such Good Reason
within 90 days of the initial existence of such condition, (ii) the Company does
not cure such condition within 30 days of such notice, and (iii) Executive
terminates employment with the Company as a result of such Good Reason within
120 days of the initial existence of such condition. Notwithstanding the
foregoing, in no event will Good Reason be deemed to exist if the Executive’s
employment as Interim Co-Chief Executive Officer of the Company and the
Company’s obligations under this Agreement terminate in accordance with Section
2.4(h) herein.


    
3





--------------------------------------------------------------------------------



(g)
“Prior Agreement” means that certain Executive Employment Agreement between the
Executive and the Company, dated as of August 8, 2013, and amended and restated
herein in its entirety.

ARTICLE II
Employment
2.1
Employment. The Executive’s term of employment under this Agreement shall begin
on December 17, 2013 (“Start Date”) and end as provided in Section 2.4 of this
Agreement (“Employment Period”).

2.2
Position and Duties.

(a)
Commencing on the Start Date and continuing during the Employment Period,
Executive shall serve as Interim Co-Chief Executive Officer of the Company or in
such other capacity as the Board may determine. As the Interim Co-Chief
Executive Officer of the Company, the Executive shall perform such duties that
has been customarily performed by the Chief Executive Officer of the Company.
The Interim Co-Chief Executive Officer shall also remain the Chief Financial
Officer of the Company and perform such duties of the Chief Financial Officer as
have been customarily performed by the Chief Financial Officer of the Company.

(b)
Executive shall devote his best efforts and his full business time and attention
to the business and affairs of the Company. The Executive shall perform his
duties and responsibilities to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. In the performance of his duties
hereunder, Executive shall at all times report and be subject to the lawful
direction of the Board and perform his duties hereunder subject to and in
accordance with the resolutions or any other determinations of the Board and the
by-laws of the Company and applicable law. During the Employment Period,
Executive shall not become an employee of any person or entity other than the
Company. This section shall not be construed to prohibit Executive from serving
on the board of directors of one or more other entities (with the consent of the
Board).

2.3
Base Salary, Bonus and Benefits. Subject to the terms of this Agreement, in
consideration of Executive’s agreements contained herein, during the Employment
Period:

(a)
Executive’s Base Salary shall be $229,750 per annum (“Base Salary”), which shall
be payable in equal installments during the year in accordance with the
Company’s normal payroll schedule and shall be subject to deductions for
customary withholdings, including, without limitation, federal and state
withholding taxes and payroll taxes. The Company may increase, but not decrease,
the Executive’s Base Salary at any time.

(b)
On the last regularly schedule payroll date of each month during which the
Executive is engaged as the Interim Co-Chief Executive Officer of the Company or
Co-Chief Executive Officer of the Company (either for the entirety or a portion
of such month), the Company shall pay to the Executive an amount equal to
$15,000, less applicable withholding. For the avoidance of doubt, the payments
described in this Section 2.3(b) shall (i) not be paid following the Executive’s
termination of employment with the Company, (ii) not be paid upon the Company’s
appointment of a permanent Chief Executive Officer in replacement of the
Executive, as described in Section 2.4(h) below, and (iii) shall not be taken
into account


    
4





--------------------------------------------------------------------------------



for purposes of determining the Executive’s entitlement to severance pay under
Sections 2.4(c)(2) and 2.4(d)(2) below.
(c)
Executive shall be entitled to participate in any performance bonus plan that
the Company may maintain from time to time, subject to all terms and conditions
of such plan and the terms of any applicable award thereunder. For purposes of
the MGP Ingredients, Inc. Short-Term Incentive Plan (“Plan”), the Executive’s
target bonus for each plan year in which he serves a as Co-CEO of the Company on
the first day of such plan year shall be 100% of his Base Salary, provided that
such target bonus shall be subject to adjustment as otherwise described in the
Plan, further provided that the Executive shall continue to have a target bonus
of 100% of his Base Salary under the Plan for the remainder of the plan year in
which the Company appoints a permanent Chief Executive Officer in replacement of
the Executive, as described in Section 2.4(h).

(d)
Executive shall be entitled to participate in all retirement, disability,
pension, savings, health, medical, dental, insurance and other fringe benefits
or plans of the Company generally available to executive employees of the
Company, in accordance with and subject to the terms thereof.

(e)
Executive shall be entitled to participate in any equity compensation program
that the Company may maintain from time to time, subject to all terms and
conditions of such plan and the terms of any applicable award thereunder.

(f)
Upon Executive’s submission of proper substantiation, the Company shall
reimburse Executive for all reasonable business expenses actually and
necessarily paid or incurred by him in the course of and pursuant to the
business of the Company, in accordance with Company policies relating to the
reimbursement of business expenses.

(g)
The Company shall maintain directors and officers liability insurance in
commercially reasonable amounts (as determined by the Board), and Executive
shall be covered under such insurance to the same extent as other executives of
the Company (“D&O Insurance Policies”). Executive shall be eligible for
indemnification by the Company to the extent provided for in the Company by-laws
in effect from time to time. The provisions of this Section 2.3(f) shall survive
termination of this Agreement.

2.4    Term.
(a)
General Term. This Agreement shall commence on the Start Date and terminate on
the second anniversary of the Start Date (“Initial Term”) unless extended or
sooner terminated as provided herein. The Initial Term shall automatically be
extended for successive additional one-year periods (each, a “Renewal Period”),
unless either party to this Agreement provides the other party with notice of
termination of this Agreement at least 30 days prior to the expiration of the
Initial Term or any Renewal Period thereafter. Notwithstanding the foregoing, in
the event of a Change in Control of the Company, the term of this agreement
shall be deemed extended for a Renewal Period that begins on the effective date
of such Change in Control and ends on the third anniversary of such effective
date.

(b)
Termination for Cause, Voluntary Termination, Termination at End of Term. If (i)
Executive is terminated by the Company at the end of the Initial Term or any
Renewal Period by timely and proper notice, at any time by the Company for
Cause, or voluntarily by the Executive


    
5





--------------------------------------------------------------------------------



other than for Good Reason, Executive shall be entitled only to his Base Salary
through the date of termination and shall not be entitled to any further Base
Salary or any applicable bonus, benefits or other compensation for that year or
any future year, except as may be provided in an applicable benefit plan or
program, or to any severance compensation of any kind, nature or amount.
(c)
Involuntary Termination Without Cause or Good Reason Termination. If Executive’s
employment with the Company is terminated by the Company without Cause (other
than by reason of the Company’s election and timely notice to terminate
Executive’s employment at the end of the Initial Term or any Renewal Period in
accordance with Section 2.4(a) hereof or by reason of death or disability) or
Executive terminates his employment with the Company or its successor for Good
Reason, Executive shall, subject to satisfaction of the Release Condition
described in Section 2.4(e) below, be entitled to:

(1)
all previously earned and accrued but unpaid Base Salary up to the date of such
termination;

(2)
severance pay in an amount equal to 12 months of Base Salary paid in equal
installments on the dates on which Executive’s Base Salary would otherwise have
been paid in accordance with the Company’s normal payroll dates in effect as of
the date of Executive’s termination of employment as if Executive’s employment
had continued for such period, provided that the delay of the payment of any
such amounts pending satisfaction of the Release Condition described in Section
2.4(e) below shall be accumulated and paid on the first of the Company’s first
such scheduled payroll date following satisfaction of the Release Condition;

(3)
a lump sum payment equal to the mean of payment obligations incurred (but not
necessarily paid) under any short-term incentive or annual bonus plan maintained
by the Company with respect to each of the three completed fiscal years or
fiscal determination periods prior to the fiscal year in which such termination
occurs (or fewer fiscal years or fiscal determination periods if the Executive
has not been a participant in the Company’s annual or short-term incentive bonus
plan for the entirety of each such three prior fiscal years or fiscal
determination periods), payable as soon as practicable following the Executive’s
termination of employment, provided that in no event shall such lump-sum payment
occur later than March 15 of the year following the year in which such
termination occurs, and further provided that if the three fiscal years prior to
the fiscal year in which such termination occurs includes a fiscal year or
fiscal determination period that was less than 12 months in duration (i.e., a
transition fiscal year), the payments described under this Section 2.4(c)(4) for
such fiscal year or fiscal determination period shall, for purposes of this
Section 2.4(c)(4), be annualized by multiplying the payout for such year or
period by a fraction, the numerator of which is 12 and the denominator of which
is the number of whole months during such year or period; and

(4)
for the 12 month period following the Executive’s termination of employment or
such shorter period of time that Executive or any of Executive’s dependents is
eligible for and elects COBRA continuation coverage (in accordance with Section
4980B of the Code), Executive’s cost of coverage shall be the employee
contribution rate that would have applied if Executive had remained in active
employment with


    
6





--------------------------------------------------------------------------------



the Company during such period, provided that any amounts payable to Executive
in connection with this Section 2.4(c)(3) shall be paid on an after tax basis on
the first regularly scheduled payroll date of each month for which such amount
is payable.
(d)
Change in Control Termination. Notwithstanding Section 2.4(c) above, if prior to
but in connection with a Change in Control or during the 18 month period
following a Change in Control (i) Executive’s employment with the Company or its
successor is terminated by the Company or its successor without Cause (other
than by reason of the Company’s or its successors election and timely notice to
terminate Executive’s employment at the end of the Initial Term or any Renewal
Period in accordance with Section 2.4(a) hereof or by reason of death or
disability), or (ii) Executive terminates his employment with the Company or its
successor for Good Reason, Executive shall, subject to satisfaction of the
Release Condition described in Section 2.4(e) below, be entitled to:

(1)
all previously earned and accrued but unpaid Base Salary up to the date of such
termination;

(2)
severance pay in an amount equal to 18 months of Base Salary paid in equal
installments on the dates on which Executive’s Base Salary would otherwise have
been paid in accordance with the Company’s normal payroll dates in effect as of
the date of Executive’s termination of employment as if Executive’s employment
had continued for such period, provided that the delay of the payment of any
such amounts pending satisfaction of the Release Condition described in Section
2.4(e) below shall be accumulated and paid on the first of the Company’s first
such scheduled payroll date following satisfaction of the Release Condition;

(3)
a lump sum payment equal to one and one-half times the mean of payment
obligations incurred (but not necessarily paid) under any short-term incentive
or annual bonus plan maintained by the Company with respect to each of the three
completed fiscal years or fiscal determination periods prior to the fiscal year
in which such termination occurs (or fewer fiscal years or fiscal periods if the
Executive has not been a participant in the Company’s annual or short-term
incentive bonus plan for the entirety of each such three prior fiscal years or
fiscal determination periods), payable as soon as practicable following the
Executive’s termination of employment, provided that in no event shall such
lump-sum payment occur later than March 15 of the year following the year in
which such termination occurs, and further provided that if the three fiscal
years prior to the fiscal year in which such termination occurs includes a
fiscal year or fiscal determination period that was less than 12 months in
duration (i.e., a transition fiscal year), the payments described under this
Section 2.4(c)(4) for such fiscal year or fiscal determination period shall, for
purposes of this Section 2.4(c)(4), be annualized by multiplying the payout for
such year or period by a fraction, the numerator of which is 12 and the
denominator of which is the number of whole months during such year or period

(4)
for such period of time that Executive or any of Executive’s dependents is
eligible for and elects COBRA continuation coverage (in accordance with Section
4980B


    
7





--------------------------------------------------------------------------------



of the Code), Executive’s cost of coverage shall be the employee contribution
rate that would have applied if Executive had remained in active employment with
the Company during such period, provided that any amounts payable to Executive
in connection with this Section 2.4(d)(4) shall be paid on an after tax basis on
the first regularly scheduled payroll date of each month for which such amount
is payable.
All payments shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and payroll
taxes.
(e)
Release Condition and Severance Forfeiture. Executive agrees that Executive
shall be entitled to the amounts and benefits set forth in Sections 2.4(c)(2) –
(4) and 2.4(d)(2) – (4) only if (i) Executive executes a release of all claims
against the Company (other than indemnity claims the Executive may have against
the Company that arise under the Company’s by-laws or the D&O Insurance
Policies) in such reasonable form as the Company may reasonably prescribe and
has not materially breached, as of the date of termination, Section 2.5 or 2.6
of this Agreement and does not materially breach such provisions at any time
during the period for which such payments are to be made, and (ii) such release
becomes effective and irrevocable no later than 60 days following the date of
Executive’s termination of employment (“Release Condition”). If the Executive
materially breaches Section 2.5 or 2.6 of this Agreement, the Company shall have
no obligation to make any severance, other payment, or provide any benefit under
this Agreement during the period in which such amounts are otherwise payable or
such benefits are otherwise to be provided, but only to the extent such that the
value of such foregone severance, other payment, or other benefits does not
exceed the actual damages sustained by the Company with respect to such material
breach.

(f)
No Additional Severance. Executive hereby agrees that no severance compensation
of any kind, nature or amount shall be payable to Executive, except as expressly
set forth in this Section 2.4, and Executive hereby irrevocably waives any claim
for any other severance compensation.

(g)
Death or Disability. The Company’s obligation under this Agreement terminates on
the last day of the month in which Executive’s death occurs or on the date as of
which Executive first becomes entitled to receive disability benefits under the
Company’s long-term disability plan. The Company shall pay to Executive or
Executive’s estate all previously earned and accrued but unpaid Base Salary up
to such date. Thereafter, Executive or his estate shall not be entitled to any
further Base Salary, bonus, benefits or other compensation for that year or any
subsequent year, except as may be provided in an applicable benefit plan or
program

(h)
Modification Upon Appointment of Chief Executive Officer. On the date that the
Company appoints a permanent Chief Executive Officer in replacement of the
Executive, and except as provided in Section 2.3(c) and this Section 2.4(h),
this Agreement shall automatically be deemed amended and restated such that it
is identical to the terms of the Prior Agreement, provided that for purposes of
such amendment and restatement Sections 2.4(c) and (d) in such Prior Agreement
shall be deemed to be replaced with Sections 2.4(c) and (d) herein.


    
8





--------------------------------------------------------------------------------



2.5    Confidential Information.
(a)
Executive shall use best efforts and diligence both during and after employment
with the Company, regardless of how, when or why Executive’s employment ends, to
protect the confidential, trade secret and/or proprietary character of all
Confidential Information. Executive shall not, directly or indirectly, use (for
the benefit of Executive or any other person) or disclose any Confidential
Information, for so long as it shall remain proprietary or protectible as
confidential or trade secret information, except as may be necessary for the
performance of Executive’s duties for the Company.

(b)
Executive shall promptly deliver to the Company, at the termination of the
Employment Period or at any other time at the Company’s request, without
retaining any copies, all documents, information and other material in
Executive’s possession or control containing, reflecting and/or relating,
directly or indirectly, to any Confidential Information.

(c)
Executive’s obligations under this Section 2.5 shall also extend to the
confidential, trade secret and proprietary information learned or acquired by
Executive during the Employment Period from others with whom the Company has a
business relationship.

(d)
Executive’s breach of Section 2.5 of this Agreement shall relieve Company of its
obligations (if any) to pay any further severance benefits under this Agreement
but only to the extent such benefits do not exceed the actual damages sustained
by the Company as a result of the breach.

2.6    Competitive Activity.
(a)
Executive covenants and agrees that during the Employment Period and for a
period ending on the date that is 18 months following the date of termination of
his employment with the Company (12 months in the case of a termination other
than as described in Section 2.4(d) above), including without limitation
termination by the Company for Cause or without Cause, Executive shall not, in
the United States of America, or in any other country of the world in which the
Company or any of its subsidiaries has done business at any time during the last
two (2) years prior to termination of Executive’s employment with the Company,
engage, directly or indirectly, whether as principal or as agent, officer,
director, employee, consultant, shareholder, or otherwise, alone or in
association with any other person, corporation or other entity, in any Competing
Business. For purposes of this Agreement, the term “Competing Business” shall
mean any person, corporation or other entity which sells or attempts to sell any
products or services which are the same as or similar to the products and
services (i) sold by the Company or any of its subsidiaries at any time and from
time to time during the last two (2) years prior to termination of the
Employment Period, or (ii) being developed by the Company or any of its
subsidiaries during the Employment Period, no matter what stage of development
was achieved during the Employment Period, and even if the idea was abandoned
during the Employment Period.

(b)
Executive shall continue to be obligated under Section 2.5 of this Agreement not
to use or to disclose Confidential Information so long as it shall remain
proprietary or protectible as confidential or trade secret information.


    
9





--------------------------------------------------------------------------------



(c)
Following termination of Executive’s employment with the Company for any reason,
Executive agrees to advise the Company of his new employer, work location and
job responsibilities within three (3) days after accepting new employment.

(d)
Executive understands that the intention of Sections 2.5 and 2.6 of this
Agreement is not to prevent Executive from earning a livelihood and Executive
agrees nothing in this Agreement would prevent Executive from earning a
livelihood utilizing his general skills in any of the companies which are not
directly or indirectly in competition with the Company.

(e)
Executive agrees that during the Employment Period, Executive shall not,
directly or indirectly, solicit the trade of, or trade with, any customer,
prospective customer or supplier of the Company or any of its subsidiaries for
any business purpose other than for the benefit of the Company or such
subsidiaries. Executive further agrees that for 18 months following termination
of the Employment Period for whatever reason (12 months in the case of a
termination other than as described in Section 2.4(d) above), including without
limitation termination by the Company for Cause or without Cause, Executive
shall not, directly or indirectly, solicit for any Competing Business the trade
of, or trade with, any customers or suppliers, or prospective customers or
suppliers, of the Company or any of its subsidiaries.

(f)
Executive agrees that, during his employment with the Company and for 18 months
following termination of the Employment Period for whatever reason (12 months in
the case of a termination other than as described in Section 2.4(d) above),
Executive shall not, directly or indirectly, solicit, hire or induce, or attempt
to solicit, hire or induce, any employee of the Company or any of its
subsidiaries to leave the Company or any of its subsidiaries for any reason
whatsoever or hire any employee of the Company or any of its subsidiaries.

(g)
Executive’s breach of Section 2.6 of this Agreement shall, to the extent
provided in Section 2.4(e) above, relieve Company of its obligations (if any) to
pay severance or separation pay benefits under this Agreement. The Company’s
obligation to make such payments will be cancelled upon the occurrence of any
such material breach during the severance period, Executive shall not receive
any further severance or separation pay benefits under Section 2.4 except to the
extent provided in Section 2.4(e).

(h)
Notwithstanding any provision in this Section 2.6 to the contrary, during the
period in which this Section 2.6 serves to restrict the Executive the Company
shall, within ten business days of its receipt of a written request from the
Executive, inform the Executive whether any proposed activity by the Executive
would be viewed by the Company as a violation of a this Section 2.6, and if the
Company determines that such activity does not constitute a violation of this
Section 2.6, such determination shall be conclusive and binding on the Company
following the date of such determination.

(i)
Notwithstanding any provision in this Section 2.6 to the contrary, if the
Company determines that any activity undertaken by the Executive during the
period in which this Section 2.6 serves to restrict the Executive violates this
Section 2.6, it shall provide the Executive with written notice of such
determination within ten business days of such determination and shall
reasonably provide the Executive with ten business days to cure any such
violation. If the Executive cures such violation within ten days of such notice
of determination, the Company shall not seek to enforce this Section 2.6 with
respect to such cured violation.


    
10





--------------------------------------------------------------------------------



2.7    Change in Control Restrictions.
(a)
In the event any payment(s) or the value of any benefit(s) received or to be
received by Executive in connection with Executive’s termination of employment
or contingent upon a change in control (whether received or to be received
pursuant to the terms of this Agreement or of any other plan, arrangement or
agreement of the Company, its successors, any person whose actions result in a
change in control, or any person affiliated with any of them (or which, as a
result of the completion of the transaction(s) causing a change in control, will
become affiliated with any of them) (collectively, the “Payments”)), are
determined, under the provisions of Subsection 2.7(c), to be subject to an
excise tax imposed by Code Section 4999 (any such excise tax, together with any
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), as determined in this Section 2.7(a), then the Company shall reduce the
aggregate amount of the Payments payable to the Executive such that the value of
such Payments (determined in accordance with Section 280G of the Code or any
successor provision thereto) are, after such reduction, no greater than 95% of
the Executive’s “base amount” as of the date of such change in control and such
that no Excise Tax shall be payable by the Executive, and the Payments shall not
cease to be deductible by the Company by reason of Section 280G of the Code (or
any successor provision thereto).

(b)
If there is a determination that the Payments payable to Executive must be
reduced pursuant to the immediately preceding paragraph, the Company shall
promptly give Executive notice to that effect and a copy of the detailed
calculation thereof and of the amount to be reduced. Executive may then elect
which and how much of the Payments shall be eliminated or reduced as long as (i)
the first such Payments to be reduced are not considered “deferred compensation”
within the meaning of Code Section 409A (if any), (ii) if Payments described in
(i) are exhausted and additional reductions are necessary, any cash Payments
described in this Agreement not previously reduced are reduced next, and (iii)
after such election the aggregate present value of the Payments equals the
largest amount that would both (A) not cause any Excise Tax to be payable by
Executive, and (B) not cause any Payments to become nondeductible by the Company
by reason of Section 280G of the Code (or any successor provision thereto).
Executive shall advise the Company in writing of Executive’s election within ten
(10) days of Executive’s receipt of such notice from the Company.
Notwithstanding the foregoing, if no election is made by Executive within the
ten-day period, the Company may elect which and how much of the Payments shall
be eliminated or reduced as long (i) the first such payments to be reduced are
not considered “deferred compensation” within the meaning of Section 409A of the
Code (if any), (ii) if Payments described in (i) are exhausted and additional
reductions are necessary, any cash Payments described in this Agreement not
previously reduced are reduced next, and (iii) after such election the aggregate
present value of the Payments equals the largest amount that would both (A) not
cause any Excise Tax to be payable by Executive, and (B) not cause any Payments
to become nondeductible by the Company by reason of Section 280G of the Code (or
any successor provision thereto). For purposes of this paragraph, present value
shall be determined in accordance with Code Section 280G(d)(4).

(c)
All determinations required to be made under this Section 2.7, including whether
the aggregate amount of Payments shall be reduced, and the assumptions to be
utilized in arriving at such determinations, unless otherwise set forth in this
Agreement, shall be made by a nationally recognized certified public accounting
firm selected by the Company and reasonably acceptable to Executive (the
“Accounting Firm”). The Company shall cause the


    
11





--------------------------------------------------------------------------------



Accounting Firm to provide detailed supporting calculations to the Company and
Executive within fifteen (15) business days after notice is given by Executive
to the Company that any or all of the Payments have occurred, or such earlier
time as is requested by the Company. Within two (2) business days after such
notice is given to the Company, the Company shall instruct the Accounting Firm
to timely provide the data required by this Section 2.7(c) to Executive. All
fees and expenses of the Accounting Firm shall be paid in full by the Company.
If the Accounting Firm determines that there is substantial authority (within
the meaning of Section 6662 of the Code) that no Excise Tax is payable by
Executive, the Company shall take commercially reasonable action so that the
Accounting Firm shall furnish Executive with a written opinion that failure to
disclose or report the Excise Tax on Executive’s federal income tax return will
not constitute a substantial understatement of tax or be reasonably likely to
result in the imposition of a negligence or any other penalty. Any determination
by the Accounting Firm shall be binding upon the Company and Executive in the
absence of material mathematical or legal error.
ARTICLE III
Miscellaneous
3.1    Executive's Representations. Executive hereby represents and warrants to
the Company that (i) Executive’s execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity, and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he fully understands the terms
and conditions contained herein.
3.2    Survival. Sections 2.5 and 2.6 and Sections 3.2 through 3.14 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.
3.3    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:
To the Company:
MGP Ingredients, Inc.
Cray Business Plaza
100 Commercial Street
P.O. Box 130
Atchison, Kansas 66002
To Executive:
7930 Loneoak Court
Cincinnati, OH 45243



    
12





--------------------------------------------------------------------------------



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
3.4    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, (a) the
parties agree that such provision(s) will be enforced to the maximum extent
permissible under the applicable law, and (b) any invalidity, illegality or
unenforceability of a particular provision will not affect any other provision
of this Agreement.
3.5    Successors and Assigns. Except as otherwise provided herein, all
covenants and agreements contained in this Agreement shall bind and inure to the
benefit of and be enforceable by the Company and its successors and assigns.
This Agreement is personal to Executive and except as otherwise specifically
provided herein, this Agreement, including the obligations and benefits
hereunder, may not be assigned to any party by Executive.
3.6    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
3.7    Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
3.8    Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged therewith,
and, in the case of the Company, by its duly authorized officer.
3.9    Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter including, but not
limited to, any prior employment and severance agreements, including the Prior
Agreement. Notwithstanding the foregoing, this Agreement is not intended to
amend or supersede any employee benefit plan or program (including incentive
compensation or equity compensation programs) maintained by the Company or its
affiliates under which the Executive has any legally binding right to
compensation or other benefits.
3.10    Amendment. Except as provided in Section 2.4(h) herein, this Agreement
may be amended only by a writing which makes express reference to this Agreement
as the subject of such amendment and which is signed by Executive and by a duly
authorized officer of the Company. Notwithstanding the foregoing, the Company
may, with or without the consent of the Executive, waive enforcement of all or a
portion of Sections 2.5 or 2.6 of this Agreement, provided that its decision to
waive enforcement of such provisions shall not be deemed to constitute the
waiver of enforcement of any other provision pursuant to the terms of this
Agreement, including, without limitation, the portions of Section 2.5 and 2.6
not so waived.
3.11    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the domestic law of the State of Kansas, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Kansas or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Kansas. Any litigation relating to
or arising out of this Agreement shall be filed and litigated exclusively in the
state or federal courts of Kansas.

    
13





--------------------------------------------------------------------------------





3.12    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorneys' fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement, including,
without limitation, Sections 2.5 and 2.6 hereof, and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
3.13    Exit Interview. To ensure a clear understanding of this Agreement,
Executive agrees, at the time of termination of Employee's employment, to engage
in an exit interview with the Company at a time and place designated by the
Company and at the Company's expense. Executive understands and agrees that
during said exit interview, Executive may be required to confirm that he will
comply with his on-going obligations under this Agreement. The Company may
elect, at its option, to conduct the exit interview by telephone.
3.14    Future Employment. Executive shall disclose the existence of this
Agreement to any new employer or potential new employer which offers products or
services that compete with the Company’s Business if such new employment
commences within 18 months following Executive’s termination of employment with
the Company (12 months in the case of a termination other than as described in
Section 2.4(d) above). Executive consents to the Company informing any
subsequent employer of Executive, or any entity which the Company in good faith
believes is, or is likely to be, considering employing Executive, of the
existence and terms of this Agreement if such subsequent employment commences
(or is expected to commence) within 18 months following Executive’s termination
of employment with the Company (12 months in the case of a termination other
than as described in Section 2.4(d) above).
3.15    Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such Federal, state, local and any other applicable
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
3.16    Code Section 409A Compliance.


(a)
It is intended that this Agreement shall comply with the provisions of Code
Section 409A, or be exempt from the application of Code Section 409A. For
purposes of Code Section 409A, the right to a series of installment payments
hereunder, including any salary continuation, shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement.

(b)
Notwithstanding anything to the contrary in this Agreement, all taxable
reimbursements provided under this Agreement that are subject to Code Section
409A shall be made in accordance with the requirements of Code Section 409A. The
amount of taxable expenses eligible for reimbursement during a calendar year may
not affect the expenses eligible for reimbursement in any other calendar year.
Reimbursement of a taxable eligible expense shall be made in accordance with the
Company’s policies and practices and as otherwise provided herein, provided,
that, in no event shall reimbursement be made after the last day of the year
following the year in which the expense was incurred. The right to reimbursement
of a taxable expense is not subject to liquidation or exchange for another
benefit.


    
14





--------------------------------------------------------------------------------



(c)
Notwithstanding any other provision of this Agreement to the contrary, if
Executive is considered a “specified employee” for purposes of Code Section
409A, any payment that constitutes “deferred compensation” within the meaning of
Code Section 409A that is otherwise due to the Executive as a result of such
Executive’s “separation from service” under this Agreement during the six-month
period immediately following Executive’s “separation from service” shall be
accumulated and paid to the Executive on the first day of the seventh month
following such “separation from service” (“Delayed Payment Date”), provided that
if the Executive dies prior to the payment of such amounts, such amounts shall
be paid to the personal representative of his estate on the first to occur of
the Delayed Payment Date or 10 days following the date of Executive’s death.

(d)
Notwithstanding any provision in this Agreement to the contrary, any references
to termination of employment or date of termination shall mean and refer to
“separation from service” and the date of such “separation from service” as that
term is defined in Code Section 409A.

[the remainder of this page is left intentionally blank; signature page follows]

    
15





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
this 17th day of December, 2013 and effective as of the date first written
above.
    
COMPANY
 
 
By:
/s/ David E. Rindom
Name:
David E. Rindom
Title:
Vice President, Human Relations



EXECUTIVE
 
 
 
/s/ Donald P. Tracy
Name:
Don Tracy




    
16



